Name: Commission Regulation (EEC) No 2929/87 of 30 September 1987 amending Regulation (EEC) No 3905/86 on the sale by tender of beef held by certain intervention agencies for export to Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 87 ­ Official Journal of the European Communities No L 278/41 COMMISSION REGULATION (EEC) No 2929/87. of 30 September 1987 amending Regulation (EEC) No 3905/86 on the sale by tender of beef held by certain intervention agencies for export to Peru THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3905/86 (3), as last amended by Regulation (EEC) No 1 809/87 (4), provides for an export sale to Peru of hindquarters and forequarters from intervention ; Whereas Article 1 ( 1 ) of that Regulation stipulates that the intervention agencies shall offer for sale quarters taken over by them before 1 April 1986 ; whereas this^ date should be put forward ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 3905/86, '1 April 1986' is replaced by '1 September 1986'. Article 2 This Regulation shall enter into force on 1 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 364, 23 . 12. 1986, p . 17 . (4) OJ No L 170 , 30 . 6 . 1987, p. 23 .